ELECTRONIC RECORD
                                                                          iohs-n

COA#       07-12-00201-CR                        OFFENSE:      OTHER CRIMINAL

           Douglas Hoopes v. The State of
STYLE:     Texas                                 COUNTY:       Travis

COA DISPOSITION:         REVERSE AND RENDER      TRIAL COURT: 299th District Court


DATE: 05/22/2014                 Publish: YES    TC CASE #:    D-l-DC-12-907052




                          IN THE COURT OF CRIMINAL APPEALS


         Douglas Hoopes v. The State of
STYLE:   Texas
          Sj-A-f-f*. S                Petition
                                                      CCA#:
                                                      CCA Disposition
                                                                     IQM'IH
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     fefi>*e.J                                       JUDGE:
DATE: A/ffy. l£^ iGfj                                SIGNED:                         PC:

JUDGE: f*Cj /?7«.vLv 3*. v^/c/^W PUBLISH:                                            DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD